EXHIBIT H Financing Authorizations in the Financing Application 1.KeySpan External Financings As explained in the Financing Application, prior to KeySpan's registration as a holding company on November 8, 2000 when it acquired Eastern (now known as KNE LLC), KeySpan's incurrence of indebtedness (i.e., issuance of commercial paper under an expanded KeySpan commercial paper program backed by a combination of short-term and long-term credit facilities) to obtain the approximately $2.2 billion of cash necessary to, among other things, make payments to finance its acquisition of KNE LLC did not require Commission approval. However, the Commission approved KeySpan's proposed anticipated replacement of a significant portion of the commercial paper (and all or some of the initial short-term acquisition financing) with proceeds from the issuance of debt, preferred and/or convertible securities. The Commission also authorized KeySpan and the Subsidiaries to maintain their financing arrangements and other commitments that existed at the time of the Mergers (i.e., on or prior to November 8, 2000) as well as any additional financing arrangements and any Refinancings entered into prior to completion of the Mergers.33 The Commission further authorized KeySpan to effect a Refinancing of financing arrangements entered into by KeySpan prior to completion of the Mergers and which remained in effect on the date the Mergers were completed; provided that any such Refinancings that are effected following completion of the Mergers will be done in compliance with the Financing Parameters. The Commission further authorized KeySpan to enter into additional financing arrangements (i.e., incremental to existing financings or any refinancings thereof) and to issue additional equity, debt and convertible securities aggregating not more than $1.5 billion ("Additional Financing Amount") at any one time outstanding during the Authorization Period.34 As stated in the Financing Application, such securities could include, but would not necessarily be limited to, common stock, preferred stock, options, warrants, long- and short-term debt (including commercial paper), convertible securities, subordinated debt, bank borrowings and securities with call or put options. 33 As stated in the Financing Application, with respect to existing promissory notes reflected in Exhibit C thereto, KeySpan may be required under certain circumstances to obtain letters of credit to support its obligations under such notes.
